department of the treasury internal_revenue_service washington d c office_of_chief_counsel date number release date cc pa dpl b01 gl-129835-01 uilc internal_revenue_service national_office chief_counsel_advice memorandum for associate area_counsel sb_se cc sb sac from subject chief branch disclosure and privacy law s david l fish cc pa dpl b01 disclosure issues pertaining to collection_of_taxes owed by minors this chief_counsel_advice responds to your electronic mail inquiry dated date and subsequent electronic mail messages in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent you requested advice regarding potential disclosure problems pertaining to collection_of_taxes owed by minors in the context of offers in compromise oic on date you posed three scenarios which are typical of the many possible fact patterns below we have updated a memorandum regarding disclosures to minors and applied that guidance to the fact patterns we first set forth the general rules and then apply them to your fact patterns minor returns and return_information of a minor may be disclosed to the minor sec_6103 returns e return_information irm earned_income disclosures may be made to parents if the minor's return reflects earned_income pursuant to sec_6201 an unpaid assessment against a child is also considered to be an unpaid assessment against the parent to the extent it is based on persons who can obtain returns under sec_6103 - can also obtain the related return_information under sec_6103 the disclosure of returns requires a written request no written request is required for the disclosure of return_information cc pa dpl b01 gl-129835-01 compensation_for the child's services if the return reflects earned_income of the minor the return may be disclosed to the parent pursuant to sec_6103 and the return_information pertaining thereto may be disclosed to the parent pursuant to sec_6103 irm signer of return disclosures may be made to the parent who signed the return on behalf of the child revrul_82_206 1982_2_cb_356 advises that if the child cannot make and file his own tax_return the parent should do so on behalf of the child by the use of the following language by signature parent or guardian for minor child the revenue_ruling is derived from sec_6012 and the regulations promulgated thereunder sec_1_6012-1 requires the guardian or other person charged with the care of the minor's person or property to make and file the return on behalf of the child if the child did not make and file the return inherent in this section is the authority to discuss the return and resulting tax_liability including any necessary collection activities with the parent who signed the return irm trustee committee or guardian of incompetent’s estate sec_6103 provides for disclosure to the committee trustee or guardian of an incompetent's estate if under state law the parent is the legal guardian of the minor's estate all issues concerning the minor's tax_liability whether it relates to earned or unearned_income may be discussed with the parent consent and power_of_attorney sec_6103 provides for disclosures of returns and return_information to the designee of a taxpayer upon consent to such disclosure if the child signed the return the child is the taxpayer and the child may consent to such disclosure by executing a form_8821 tax_information_authorization or other consent meeting the requirement sec_2 in contrast return preparers are generally not entitled to receive returns or return_information without written authorization from the taxpayer i r m you note in your incoming memorandum that under california law the parent is not the legal guardian of the minor’s estate citing cal fam code sec_7502 re minor children of hunt cal p re guardianship of imperatrice cal p re guardianship of yano cal p re white cal app 2d p 2d cal prob code et seq you also note that it appears that under california law no one is authorized to sign an offer_in_compromise on behalf of a minor unless that person has been appointed by a state court specifically for that purpose pursuant to cal prob code et seq cc pa dpl b01 gl-129835-01 of sec_301_6103_c_-1t if the parent signed the return on behalf of the child the signing parent may execute a form_8821 on behalf of the child to designate disclosure to others eg the non-signing parent or an accountant if the parent is the guardian of the minor’s estate under state law the parent may also sign a consent on behalf of a minor see c -1t e authority to execute disclosure consents similarly the child or the parent who signed the return can execute a form_2848 power_of_attorney and declaration of representative to have a third party represent the child before the service there is no disclosure authority for the parent who did not sign a return that reflects only unearned_income to execute a form_8821 or form_2848 on behalf of the child if however under state law the parent is the legal guardian of the minor's estate or if the parent has been appointed by the appropriate court the guardian of the child's estate that parent may file a form_8821 on behalf of the child irrespective of who signed the child's tax_return in those states in which the parent is not the guardian of the minor's estate the parent who did not sign the minor's tax_return which reflects only unearned_income may not execute a form_8821 on behalf of the child we will now apply these principles to your fact patterns q1 child signed return and child signed oic irs rejects oic mother writes in requesting information concerning the rejection of the oic a1 irs may not disclose child’s return_information to mother unless earned_income is or should have been reported on child’s return child has executed a disclosure consent or power_of_attorney permitting disclosure of child’s return_information to mother or state law establishes estate guardianship of mother as to child irs may explain in general terms the oic process q2 father signed oic it is unknown who signed the return collection usually does not have the return it has the taxpayer_delinquent_account tda irs will reject the we are advised by the director of practice that while the conference and practice requirements sec_601 do not address whether the service may recognize a form_2848 executed by a minor a prudent approach would be to look to state law to see whether a minor is capable of entering into an agency relationship if so then irs should recognize a power_of_attorney signed by a minor sec_6103 may authorize disclosure of return_information to a parent to the extent the disclosure is necessary to obtain information that is not otherwise reasonably available however in the majority of circumstances involving minor children we believe sec_6103 and c as described above would be the appropriate authority cc pa dpl b01 gl-129835-01 offer and anticipates correspondence from father and wants to reply to correspondence if received a2 irs may not disclose return_information of child to father unless father signed return earned_income is or should have been reported on child’s return child has executed a disclosure consent or power_of_attorney permitting disclosure of child’s return_information to father or state law establishes estate guardianship of father as to child q3 father and mother signed oic intending to compromise their own liability and the liability of their two minor children it is unknown who signed children's returns irs wants to advise father and mother that separate offers are required for each child's liability and that financial statements are needed for each child a3 irs may reject oic of father and mother because of the general_rule that a separate oic is required for the liabilities of any one person or the joint liability of two persons return_information of children may not be disclosed to father or mother unless father or mother respectively signed return earned_income is or should have been reported on child’s return child has executed a disclosure consent or power_of_attorney permitting disclosure of child’s return_information to father and mother or state law establishes estate guardianship of father or mother respectively as to child however father and mother can be advised that separate offers are required for each child’s liability and that financial statements are needed for each child since that is not a disclosure of return_information please call me at if you have any further questions
